Swanson, J.
(dissenting)—While I must accept the trial court's finding of fact that Sam Prok did not understand the warnings given to him by the arresting officer because of a language barrier,1 I disagree that the remedy should be outright dismissal of the case. Suppression of the evidence obtained, consisting of the Breathalyzer result and statements made, is the correct remedy. State ex rel. Juckett v. Evergreen Dist. Court, 100 Wn.2d 824, 675 P.2d 599 (1984).
The narrative report of the proceedings in the Everett District Court discloses that at a minimum there was technical compliance with JCrR 2.11(c) in that the officer did advise the defendant of his right to an attorney. The court found that the officer thought that the defendant understood the warnings given. The narrative report at page 4 states in part:
[a]t the pre-trial hearing, the Trooper testified that although the defendant was extremely intoxicated and having difficulty with English, the Trooper felt that he had understood his rights. The Trooper also testified that he went to great lengths to explain the right to counsel and that he had done the best he could under the circumstances.
There is nothing in the record that indicates that the defendant wished an interpreter or told the officer he did not understand. However the District Court concluded that the defendant did not understand his right to counsel and *173dismissed.
The Superior Court considered the finding that Prok did not understand his right to counsel as the legal equivalent of a denial of a right of access to counsel and analogous in its effect to what occurred in State v. Fitzsimmons, 93 Wn.2d 436, 610 P.2d 893, 18 A.L.R.4th 690, vacated on other grounds, 449 U.S. 977, aff'd on remand, 94 Wn.2d 858, 620 P.2d 999 (1980). However, in Fitzsimmons the defendant's request to speak to an attorney was in fact denied. While dismissal may be appropriate in such a situation involving a direct denial of a constitutional right, here the factual situation is much different. I would order suppression only and remand for trial.
Review granted by Supreme Court January 24, 1986.

Apparently, the defendant Prok is from Cambodia but has been in the United States 3 years and has a temporary driver's license. The only reason the defendant now claims he did not understand the warnings given is his inability to understand the English language. As the State questions in its brief,
How far does the State's obligation extend in this situation? Must the State provide interpreters at the pre-citation stage in all languages, for some languages, if only for some languages, then which languages?
Brief of Appellant, at 16.
I believe it should be the motorist's duty to learn the English language before driving on the highways of this state. In fact, no license either temporary or permanent ought to be issued without demonstrating fluency in both reading and comprehension of the English language. I would not regard an inability to understand the English language as an excuse for not understanding the warnings given by the officer and thereby avoiding any responsibility for probable criminal conduct.